Citation Nr: 0529159	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  02-18 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

Entitlement to a schedular rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to May 1972.  This appeal is before the Board of 
Veterans' Appeals (Board) from a January 2002 rating decision 
by the Denver, Colorado Department of Veterans Affairs (VA) 
Regional Office (RO) which increased the rating for PTSD from 
30 to 50 percent, and also denied a total disability rating 
based on individual unemployability due to service connected 
disability (TDIU).  In October 2002 the veteran requested a 
Travel Board hearing.  In March 2003 he withdrew the hearing 
request.  The case was before the Board in October 2004, when 
it was remanded for further development.  On remand, a rating 
decision in April 2005 increased the rating for PTSD to 70 
percent, and granted TDIU, each effective from December 7, 
2004.  The veteran has not expressed disagreement with the 
effective date assigned (nor has he his representative 
presented any arguments in that matter).  In April 2005 
correspondence the veteran indicated he wished to continue 
his pending appeal.  His representative has presented 
arguments for a schedular rating in excess of 70 percent for 
PTSD, and that is the only matter remaining before the Board.  


FINDING OF FACT

It is not shown that the veteran has symptoms of PTSD that 
are so severe as to result in total occupational and social 
impairment.  


CONCLUSION OF LAW

A schedular rating in excess of 70 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 
4.130, Diagnostic Code (Code) 9411 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

                                                   
Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2005).  The 
VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112(2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Here, when the case was remanded in October 2004, it was 
noted in the remand that the veteran had received adequate 
VCAA notice (via letters in July 2001 and November 2002, and 
the supplemental statement of the case (SSOC) in March 2003).  
Neither the veteran nor his representative has taken 
exception to that finding.  The veteran was provided further 
notice via letter from the RO in November 2004, and the April 
2005 SSOC, which updated the status of the veteran's claims, 
explained the bases for the determinations made in the April 
2005 rating decision, and outlined the regulatory provisions 
implementing the VCAA (specifically including notice that a 
claimant should submit everything in his possession pertinent 
to his claim).  The veteran is not prejudiced by any notice 
timing deficiency, as he has had a full opportunity to 
supplement the record and participate in the adjudicatory 
process after notice was given.  

As to the duty to assist, the record includes all available 
VA treatment records, as well as the medical records 
considered by the Social Security Administration (SSA) in 
their adjudication of the veteran's claim for disability 
benefits.  VA has arranged for psychiatric evaluations of the 
veteran, most recently in December 2004.  The veteran has not 
identified any further pertinent records that remain 
outstanding.  VA's duty to assist is met.  

Factual Background

The record shows that in September 1992 the veteran applied 
for SSA benefits based on various disabilities, including 
PTSD.  The veteran was awarded SSA benefits for total and 
permanent disablement due to impairment considered to be 
"severe" under the Social Security Act, resulting from 
affective and anxiety-related disorders and a history of a 
substance addiction disorder, as of August 1991.  

VA outpatient treatment records show a lengthy history of 
treatment for various disabilities, including PTSD, Major 
Depression, Alcohol abuse.  Primary psychiatric symptoms 
noted included depression, social isolation, and self-
reported flashbacks.  

On January 2003 VA psychiatric evaluation, it was noted that 
the veteran reported difficulty dealing with the public, 
difficulty in interactions with his wife and son, and that he 
had not made any effort at employment since 1990 or 1991.  
The examining psychiatrist opined that she would not rate the 
veteran unemployable.  She indicated that it would be worth 
it for him to make an attempt at employment in a loosely 
supervised situation where he did not have to deal with the 
public.  It was noted that the veteran reported "passive 
suicidal thoughts".  The GAF score assigned was 48.  

In a letter dated in October 2000, the veteran's licensed 
clinical social worker/therapist referred to an evaluation of 
the veteran in May 2002, when he found the veteran to be 
suffering from severe PTSD, and assigned a GAF score of 40.  
In essence, he argued that the veteran's PTSD warranted a 
rating in excess of 50 percent, and that the veteran should 
be found entitled to TDIU.  

On VA examination in December 2004, the veteran endorsed 
symptoms of nightmares about Vietnam, increased arousal, 
hypervigilance, outbursts of anger, depression, suicidal 
thoughts (but not intents), feelings of paranoia, 
hopelessness, and helplessness.  On mental status examination 
the veteran's grooming and hygiene were considered "below 
average".  He was alert and grossly oriented.  His mood and 
affect were anxious, depressed, and irritable.  His insight 
and judgment were impaired by depression.  He admitted to 
passive suicidal thoughts, but denied plans or intents.  He 
admitted some paranoia about his wife, but did not appear to 
be delusional.  His intellectual functioning appeared to be 
average.  The examiner opined that that he considered the 
veteran unemployable, due at least in part to his attitude.  
He was pessimistic and unwilling and unable to look for a 
job.  He demonstrated deficiencies in most areas, including 
work, family relationships, judgment, and mood.  He reported 
suicidal ideation and unprovoked irritability.  He engaged in 
some obsessive rituals.  His depression affected his ability 
to function appropriately and effectively.  He neglected 
hygiene and appearance.  He demonstrated difficulty adapting 
to stressful circumstances and inability to establish and 
maintain effective relationships. 

In a letter dated in January 2005, the mother of the 
veteran's son described his symptoms of anger mood swings, 
paranoia, and depression.  

                                                    Criteria 
and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity, and the various disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155.  

PTSD is rated under 38 C.F.R. § 4.130, Code 0411.  Where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  Suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.

Total occupational and social impairment, due to such 
symptoms as:  Gross impairment in thought processes and 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation as to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent schedular evaluation. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is noteworthy at the outset that the RO has already 
awarded the veteran TDIU.  As such rating contemplates 
extraschedular consideration, the only matter remaining for 
appellate consideration is, as was noted, entitlement to a 
100 percent schedular rating.  Total disability based on 
individual unemployability has already been found, and is not 
in dispute.  

The Board finds that the disability picture presented by the 
veteran's PTSD is entirely consistent with the 70 percent 
rating currently assigned.  In that regard, it is noteworthy 
that the symptoms noted on VA examinations in 2003 and 
December 2004, including deficiencies in most areas such as 
family relations, judgment, mood, due to suicidal thoughts, 
obsessional rituals, impaired impulse control, neglect of 
personal appearance and hygiene, and difficulty in 
establishing and maintaining effective relationships are all 
entirely encompassed in the Code 9411 criteria for a 70 
percent rating.  

Total occupational and social impairment due to symptoms such 
as gross impairment of thought processes or communication, 
persistent hallucinations or delusions, grossly inappropriate 
behavior, persistent danger to self or others, intermittent 
ability to perform activities of daily living, disorientation 
as to time or place, or loss of memory for one's own name or 
names of close relatives, is not shown.  Notably, none of the 
symptoms listed in the criteria for a 100 percent rating for 
PTSD have been clinically noted, nor have there been reports 
(in clinical records or in allegations by the veteran and on 
his behalf) of other symptoms that would be equivalent in 
breadth or depth.  Consequently, the criteria for a 100 
percent schedular rating are neither met nor approximated, 
and the claim for such rating must be denied.  


ORDER

A schedular rating in excess of 70 percent for PTSD is 
denied.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


